Citation Nr: 0010831	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  93-15 795	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 20, 1987 decision of the Board of 
Veterans' Appeals (Board) granting an increased 50 percent 
evaluation for post-traumatic stress disorder (PTSD) 
effective from November 18, 1983 and denying entitlement to a 
disability rating greater than 50 percent for PTSD and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) should be reversed on the grounds of 
clear and unmistakable error (CUE). 

2.  Whether a May 30, 1995 decision of the Board denying 
entitlement to an effective date earlier than March 14, 1988, 
for the assignment of a 100 percent schedular evaluation for 
PTSD should be reversed on the grounds of CUE.  


REPRESENTATION

Moving Party Represented by:  William T. Bogue, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active service from April 1967 to October 
1970. 

The record shows that on November 2, 1999, the veteran's 
motion to advance his case on the docket was denied.  
38 U.S.C. §§ 7107, 20.900(c).  It was determined that in 
light of the veteran's present docket number, which placed 
his case ahead of almost all others, no advantage would be 
derived from an advancement on the docket.  

The Board notes that the issues on appeal stem from 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decisions.  

An historical review of the record shows that on December 16, 
1982, the RO received the veteran's initial claim of 
entitlement to service connection for PTSD.  In May 1983 the 
RO granted service-connection for PTSD evaluated as 10 
percent disabling effective from date of receipt of claim, 
December, 16, 1982.  He was notified of the decision but did 
not file a timely appeal therefrom.  

On November 18, 1983, the veteran's request for an increased 
evaluation for PTSD was received by the RO.  In May 1984 the 
RO granted an increased evaluation for PTSD from 10 to 30 
percent, effective date of receipt of the reopened claim, 
November 18, 1983.  

In September 1984 the veteran filed a claim of entitlement to 
a TDIU.  In a subsequent rating decision of March 1985, the 
RO denied entitlement to a TDIU and the evaluation assigned 
for PTSD was confirmed and continued at 30 percent.  

In May 1985 the veteran disagreed with the May 1984 rating 
decision wherein the RO assigned a 30 percent rating for 
PTSD, and claimed entitlement to a TDIU.  In December 1985 
the RO increased the evaluation for PTSD from 30 percent to 
50 percent disabling, effective from date of receipt of the 
reopened claim considered as September 4, 1984.  Entitlement 
to a TDIU was denied.

Thereafter, the veteran indicated that he wished to continue 
his appeal for an increased rating for PTSD, to include 
consideration of entitlement to a TDIU.  The veteran filed an 
appeal with the Board.

Based upon the evidence of record on March 20, 1987, the 
Board made the following FINDINGS OF FACT:

1.  Service connection is in effect for 
PTSD, a high frequency hearing loss, and 
tonsillitis.

2.  The veteran's claim for an increase 
in the rating assigned for his PTSD was 
received on November 18, 1983.

3.  The veteran's PTSD, which since 
November 1983 has been principally 
manifested by nightmares, social 
isolation, insomnia, and flashbacks, does 
not result in more than substantial 
social and severe industrial impairment.

4.  The veteran's service-connected 
disabilities, taken in combination, are 
not of such severity as to preclude 
gainful employment.

Based upon the above FINDINGS OF FACT the Board made the 
following CONCLUSIONS OF LAW:

1.  The manifestations of the veteran's 
service-connected PTSD warrant the 
assignment of a 50 percent evaluation 
from November 18, 1983. (38 U.S.C. 355; 
38 C.F.R. 3.102, Part 4, Code 9411).

2.  The manifestations of the veteran's 
service-connected PTSD do not warrant a 
current evaluation in excess of 50 
percent.  (38 U.S.C. 355; 38 C.F.R. 
3.102, Part 4, Code 9411).

3.  The veteran is not unemployable by 
reason of service-connected disabilities.  
(38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.16).

In January 1990 the RO granted a 100 percent evaluation for 
PTSD, effective from March 14, 1988, the date it was first 
ascertained there was increased symptomatology warranting a 
100 percent rating as demonstrated by a VA psychiatric 
examination undertaken at that time.  The veteran was 
notified of the decision, but did not file a timely appeal 
therefrom. 

Following a VA examination in January 1992, the RO in March 
1992 affirmed the assignment of a 100 percent schedular 
evaluation for PTSD.  The veteran was notified of the 
favorable determination. 

In December 1992 the veteran essentially filed a claim for 
entitlement to the assignment of a 100 percent disability 
evaluation, effective from November 19, 1983, the date he had 
reopened a claim for such disorder.  He maintained that he 
had submitted new and material evidence in support of his 
claim.  In rating determinations beginning in January 1993 
the RO denied the veteran's claim for entitlement to an 
effective date, prior to March 18, 1988, for the assignment 
of a 100 percent evaluation for PTSD.  The veteran appealed 
to the Board.

In May 1995 the Board noted that the RO adjudicatory 
decisions dated in May 1984, March 1985, and December 1985, 
stemming from the veteran's reopened claim for an increased 
rating for PTSD received on November 18, 1983, including the 
assignment of an effective date for increased evaluations, 
were subsumed by the final Board decision of March 20, 1987, 
and not subject to the doctrine of clear and unmistakable 
error (CUE) under 38 C.F.R. § 3.105(a) in light of Smith v. 
Principi, 3 Vet. App. 378 (1992), reversed sub nom., Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

Based upon the evidence of record on May 30, 1995, the Board 
made the following FINDINGS OF FACT:

1.  All evidence necessary for an 
equitable disposition of the veteran's 
appeal has been obtained by the RO.

2.  In March 1987, the Board allowed a 50 
percent rating for post-traumatic stress 
disorder and denied a total disability 
rating therefor.

3.  The claim for a 100 percent rating 
was not reopened prior to March 14, 1988, 
when a VA review examination was 
conducted.

4.  The unappealed January 1990 RO rating 
decision granting a 100 percent schedular 
evaluation for post-traumatic stress 
disorder, effective from March 14, 1988, 
was consistent with and supported by the 
evidence then of record and the laws and 
regulations regarding effective dates of 
VA benefits. 

Based upon the above FINDINGS OF FACT the Board made the 
following CONCLUSIONS OF LAW:

1.  The RO's January 1990, rating 
decision granting a 100 percent schedular 
evaluation for post-traumatic stress 
disorder, effective from March 14, 1988, 
was final as to the evidence then of 
record, and no CUE existed in that rating 
decision.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. § 3.105 (1994).

2.  An effective date earlier than March 
14, 1988, for an award of a 100 percent 
schedular evaluation for post-traumatic 
stress disorder is not warranted.  38 
U.S.C.A. §§ 5107, 5110(West 1991); 38 
C.F.R. § 3.400(o)(1) (1994). 

In March 1996 the veteran's motion for reconsideration of the 
Board's May 30, 1995 decision was denied by direction of the 
Chairman.


The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  On November 12, 1998, the Court 
affirmed the Board's May 30, 1995 decision with respect to 
the denial of an effective date earlier than March 14, 1988, 
for an award of a 100 percent schedular evaluation for PTSD 
and remanded the outstanding claim of CUE in the prior Board 
decision of March 20, 1987 to the Board for compliance with 
the directives that were specified by the Court.  

It is noted that the Board in 1995 did not enter a decision 
on the issue of CUE in the Board's March 20, 1987 decision 
because it was not subject to the doctrine of CUE at that 
time. 

The Board notes that the appellant has challenged the Board's 
March 20, 1987 decision on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A and 7111; 38 C.F.R. §§ 20.1400 (1999), 20.1403 
(1999); VAOPGCPREC 01-98.  The new statutory and regulatory 
provisions currently permit a claimant to demand review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.

In June 1999 the veteran and his representative were notified 
of the final CUE regulations and given 90 days to notify the 
Board if he wished to proceed with his claim.  

In September and October 1999 the Board received pleadings 
from the veteran's representative in support of the veteran's 
motion to review a prior Board decision on the grounds of CUE 
under 38 U.S.C. § 7111.  

On October 29, 1999 the veteran and his representative were 
notified of the right to review the claims file prior to any 
further response under 38 C.F.R. § 20.1405(a)(2) and were 
furnished a copy of the veteran's request for revision 
pursuant to 38 C.F.R. § 20.1405(a)(2).  A 30 day response 
period was provided. 





In a letter dated November 12, 1999, from the veteran's 
representative, it was noted that no additional evidence was 
being submitted in support of the veteran's claim and that 
there was no need to review the veteran's claims file.  Also, 
the balance of the 30 day period was waived.  

The Board notes that the moving party filed pleadings in 
support of the present motion.  The pleadings incorporated 
arguments made before the Court in November 1998 regarding a 
claim of CUE in the Board's May 30, 1995 decision.  See 
Appellant's brief at page 9, third paragraph and page 13, 
second paragraph through the first sentence on page 15.  It 
appears that the moving party is raising the added issue of 
whether the May 30, 1995 decision wherein the Board denied 
entitlement to an effective date earlier than March 14, 1988, 
for the assignment of a 100 percent schedular evaluation for 
PTSD should be reversed on the grounds of CUE.

While the Court specifically remanded for consideration the 
outstanding claim of CUE in the prior Board decision of March 
20, 1987, the Board may not overlook the current attempt by 
the moving party to raise the issue of whether the May 30, 
1995 decision wherein the Board denied entitlement to an 
effective date earlier than March 14, 1988, for the 
assignment of a 100 percent schedular evaluation for PTSD 
should be reversed on the grounds of CUE.  In view of the 
fact that the moving party has been provided a copy of the 
pertinent regulations regarding his claims of CUE and an 
opportunity to submit pleadings, the Board will enter a 
decision on both issues of CUE. 


FINDINGS OF FACT

1.  In a decision dated March 20 1987, the Board granted 
entitlement to an increased evaluation of 50 percent for PTSD 
effective November, 18, 1983, date of receipt of claim, but 
denied entitlement to a disability rating greater than 50 
percent for PTSD and entitlement to a TDIU.



2.  The facts as they were known at the time of the Board 
decision of March 20 1987 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of March 20 1987 were correctly 
applied and it has not been shown otherwise.

4.  In a May 30, 1995 decision, the Board denied the claim of 
entitlement to an effective date, prior to March 14, 1988, 
for the assignment of a 100 percent schedular evaluation for 
PTSD.

5.  In November 1998, the Court affirmed the Board's May 30, 
1995 decision with respect to the denial of an effective date 
prior to March 14, 1988, for an award of a 100 percent 
schedular evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The decision of March 20, 1987, wherein the Board granted 
entitlement to an increased evaluation of 50 percent for PTSD 
effective November 18, 1983, date of receipt of claim, but 
denied entitlement to a disability rating greater than 50 
percent for PTSD and entitlement to a TDIU, did not contain 
CUE.  38 U.S.C.A. §§  5109A, 7104, 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20. 1403 (1999). 

2.  There is no legal entitlement under the law for review of 
the Board's May 30, 1995 decision on the basis of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1400-20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the Board's March 20, 
1987 decision is reported in pertinent part below.  In 
addition to PTSD, service-connection was noted to have been 
established for bilateral hearing loss evaluated as 10 
percent disabling under 38 U.S.C.A. § Diagnostic Code 6295 
(effective prior to December 18, 1987) and a noncompensable 
evaluation for chronic tonsillitis by analogy to Diagnostic 
Code 6516.  

The Board notes at that time the evaluation of bilateral 
hearing loss under the old rating criteria ranged from 
noncompensable to 80 percent based on organic impairment of 
hearing acuity within the conversational voice range (500 to 
2,000 cycles per second) as measured by the results of 
controlled speech reception tests or pure tone audiometry 
reported as a result of VA or authorized audiology clinic 
examinations.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 
6277 to 6297; effective prior to December 18, 1987.  The 
average pure tone threshold at 500, 1,000 and 2,000 cycles 
per second, was 28 decibels in the right ear and 32 decibels 
in the left ear.  Based on the rating criteria in effect at 
that time, the RO in March 1985 assigned a 10 percent 
evaluation under Diagnostic Code 6295.

The chronic tonsillitis was rated by analogy under 38 C.F.R. 
§ 4.20 as chronic laryngitis under Diagnostic Code 6516.  A 
minimum 10 percent rating was provided where there were 
moderate symptoms consisting of catarrhal inflammation of the 
cords or mucous membrane and moderate hoarseness.  As no 
residuals were shown objectively, a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.31.  

Also of record were the veteran's service medical records.  
PTSD was not shown at that time.

A VA ear, nose, and throat examination with audiometric study 
was undertaken in April 1971.

In April 1971 the RO granted service connection for chronic 
tonsillitis evaluated as noncompensable and bilateral hearing 
loss evaluated as noncompensable (later increased to 10 
percent) based on the veteran's initial claim.

In a statement dated in May 1980 a private orthopedic surgeon 
noted treating the veteran for a right hand blast injury 
since January 1979.  It was noted he was unable to use his 
right hand from the date of the original injury to May 8, 
1979, when released from care.  It was expected that he would 
probably lose 10 percent range of motion of the thumb with 
slow improvement.  

Private hospital records in August 1980 show treatment for 
PTSD.  At hospital discharge, the veteran's condition was 
noted to have improved.  He was advised to seek counseling.  
He was considered a section 5150 admission.  

In a statement dated in October 1981 the registrar at a local 
college noted that the veteran had been enrolled for 12 units 
in the Fall of 1980 semester and always had been an Arts 
Major.  

On December 16, 1982, the RO received the veteran's initial 
claim of entitlement to service connection for PTSD.  

In a statement dated in February 1983 from J.K., Director of 
Counseling at a Veterans' Services Organization, (Flower of 
the Dragon), it was noted that the veteran had been involved 
in individual readjustment counseling at that agency since 
12-8-82.  It was noted that he consistently kept his 
appointments and had been on time for each session.  Totally, 
he had been seen for seven sessions, with plans on continuing 
for at least 15 more sessions.  He initially sought 
counseling to assist him in alleviating the nightmares and 
flashbacks of combat he experienced in Vietnam.  These 
disturbances were on an increasing basis, which further 
alarmed him since the events happened years earlier.  This 
was his first attempt in seeking any type of treatment for 
these difficulties.

It was also noted that the veteran was involved in heavy 
combat during his military experience.  Presently, he was 
having a difficult time coping with every day functioning.  
He was demonstrating many of the symptoms of PTSD, such as 
intrusive thoughts and recollections of combat, detachment 
from others, and sleep disturbances.  These greatly inhibited 
his ability to function productively, secure long-term 
employment, and establish trusting relationships.

It was noted that in counseling, the staff was exploring how 
combat had made a profound impact on his present functioning 
and emotional difficulties.  He was noted to have gained some 
insight into many of his self-defeating behaviors.  He was 
motivated to make positive changes, although it was gradual 
since it was oftentimes emotionally debilitating to look back 
at the combat experiences and gain some type of acceptance 
and integration into the present.  Present prognosis for a 
successful readjustment was considered good.  It was 
recommended that he continue individual readjustment 
counseling. 

An April 1983 VA psychiatric examination report shows the 
veteran was described as a divorced individual who presented 
with complaints of nightmares and flashbacks.  It was noted 
as history that he was in the Navy and stationed in Vietnam 
from 1968 to 1970.  He worked off patrol boats.  The examiner 
noted that the claims file (C-file) included various 
citations and accounts of combat duty to which he was 
exposed.  The veteran said that immediately upon his return 
from Vietnam he was extremely bothered by nightmares, startle 
reaction, automatic anger response where he would strike out 
at people at the slightest provocation.  He reported that 
during the last 8 months of his duty in Vietnam he was 
assigned to a patrol which set up ambushes.  He said he would 
have to stay up all night during these ambushes. 

The veteran noted that upon returning to the United States 
after the war he continued to be unable to sleep at night.  
He described taking naps during the day.  When his wife at 
the time dropped a dish in the kitchen he jumped up and the 
next thing he knew he had a strangle hold on her.  It was 
then that he noticed what he was doing.  

From that time onward his first wife was scared of him and 
eventually his first wife divorced him in 1972.  He also 
noted having similar outbursts on jobs.  He supplied the 
examiner with a list of various jobs that he worked at 
primarily in construction fields.  He was noted to have 
lasted for 2 weeks or a month or so before he would leave 
because of conflicts with authoritarian foremen and bosses.  
He would often have flare-ups of his anger and he would 
verbally abuse people or push or shove them.  

The veteran noted that throughout this period of time, he 
continued to have nightmares.  They would always be 
unpredictable in their frequency but they appeared to reduce 
in frequency until possibly the last 3 months when they 
started coming back several times per week.  He also 
experienced flashbacks when he was driving along the road or 
even walking along the street.  He found himself 
reexperiencing Vietnam events.  He described an incident in 
1980 where he met a Marine veteran and the two of them were 
having a drink in a bar.  The Marine veteran was describing 
atrocities committed by the veteran in Vietnam.  

The veteran began to feel nauseated, sickened and began to 
flashback to atrocities he witnessed in Vietnam.  He said 
upon exiting the bar he was accosted by some policemen whom 
he resisted.  He was eventually taken on a "5150" to Contra 
Costa Mental Hygiene Clinic where he was hospitalized on a 72 
hour hold.  It was noted that the C-file had a report of that 
hospitalization, and the diagnosis was PTSD.  It was noted 
that at this period of time he handled these feelings by 
trying to get away from everything and he often went to the 
beach for 2 to 3 days.  He would walk and be by himself, 
often not sleeping for long periods of time .  He said his 
recent period of nightmares became more frequent before 
Christmas of 1982.  

The veteran was noted as being low on money.  A relationship 
with a woman was just breaking up.  He began to see that he 
was having problems with their relationship.  He noted that 
his nightmares were increasing in frequency and he sought 
treatment at a veterans outreach center in Catoti.  The C-
file included a letter from a counselor from the Catoti 
counseling center.  

The veteran said that his relationships were often troubled.  
He was married for a 2nd time for 2 years from 1976 to 1978, 
but because of his need for isolation and having to withdraw 
he felt unable to maintain relationships and he and his 
second wife agreed to divorce.  At this time, he recognized 
the pattern after being in a relationship for 2 to 3 weeks, 
he wanted to leave, get away and be by himself because he did 
not want to feel responsible for another person.  He did not 
feel able to tolerate close intimate feelings and therefore 
he terminated the relationship early.  He said that his 
concentration was often poor particularly in conversations.  
His mind would drift off to Vietnam.  He had a severe startle 
reaction on first returning from Vietnam and at that time he 
still felt jumpy and nervous though he recognized that the 
noise of a car backfiring was not a gunshot.  

The veteran described sleeping problems particularly after 
having a nightmare.  He experienced feelings of guilt and 
depression particularly because of the suffering of the 
civilian population in Vietnam as well as seeing friends and 
comrades die in Vietnam when he did not.  He said he avoided 
things such as war movies and weapons of all kinds because 
they tended to precipitate his mind drifting on towards 
Vietnam.

It was noted that the veteran lived by himself.  He claimed 
not drink to excess.  He was not currently in any 
relationship.  He was a full time student at a State 
University in an arts program.  He enjoyed painting as a 
means of relaxation.  He reported having been in several 
jobs.  These would usually be only for a couple of weeks 
because of problems dealing with authority figures in the 
jobs.  Between jobs he was usually in school supporting 
himself on the GI Bill.

On mental status examination the veteran was described as 
well developed and well-nourished with neatly trimmed beard 
and slightly long groomed hair.  His manner was cordial and 
cooperative.  His speech was fluent and well articulated, 
logically constructed, low pitched, and somewhat monotonic in 
quality.  The mood was sad and depressed.  The affect was 
somewhat restricted.  



There was no evidence of any psychotic thought disorder 
although there was mention of periodic flashbacks as well as 
nightmares and intrusive thoughts of Vietnam.  He was not 
suicidal.  He was alert and oriented in all spheres.  His 
cognition appeared unimpaired including abstract abilities, 
arithmetic abilities and recall and remote memory.  His 
insight was good and his judgment was good.  Diagnosis Axis I 
was PTSD: Axis II: No diagnosis of personality disorder: Axis 
III: No diagnosis of related physical disorders: Axis IV: 
Extreme 6: AXIS V: 5 poor.

The examiner's discussion noted that the veteran presented 
symptoms consistent with a diagnosis of PTSD.  The most 
disabling symptoms at that time were the intrusive 
recollections by means of flashbacks and nightmares as well 
as the affect of guilt, depression, and some anxiety with 
outbursts of anger.  He was having great difficulty in 
sustaining interpersonal relationships because he felt cutoff 
from being able to sustain close personal ties.  This 
appeared to be related to his sense of relying on people in 
that he takes himself out of relationships in part because of 
his fear of getting close, but also because of having 
intrusive thoughts from his military experience.  He was 
considered competent to handle VA Funds.

In May 1983 the RO granted service connection for PTSD 
evaluated as 10 percent disabling effective from December 16, 
1982, based upon the service medical and post service medical 
evidence of record.  

In a July 1983 statement, RWG, M.D., reported that the 
veteran was presently under his care and should not pursue 
employment because of his mental condition.

Statements received in November 1983 from the veteran's 
former wife and his friends were to the effect that he had 
difficulty with nightmares, rages, getting along with others, 
flashbacks, and insomnia.  They indicated that they did not 
believe he could hold a job because of his psychiatric 
disorder.

On November 18, 1983, the RO received a statement from the 
veteran claiming that the RO's May 1983 rating decision 
severely under-rated his PTSD as 10 percent disabling.  He 
noted that since that date, his condition had become worse, 
therefore he was submitting his statement as new and 
additional evidence to strengthen his claim for an increased 
rating. 

Counseling records were submitted by RWG, M.D., dated between 
approximately July 1983 and March 1994.  The veteran was 
essentially described as anxious with guilt feelings about 
the war.  He was having trouble going back into society after 
being in the jungle.  He lost jobs because of his temper.  He 
was alert and in no acute distress.  He had custody of his 
son.  He wanted to develop his art work.  He was working on a 
BA degree at a local college.  He noted he could work at his 
own business.  He wanted to sell his art work.  He noted 
having small parties for friends over Christmas.  (A letter 
on file from an instructor at an art college described the 
veteran's work as creative and unique.)  

A March 1984 VA psychiatric examination report shows the 
veteran stated that there had been little change in things.  
It was noted that there was no C-File or any records 
available for a review, so all information was obtained from 
the veteran.  He was noted to carry a diagnosis of PTSD and 
to have had a VA evaluation in April 1983.  He said the 
present examiner was not involved.  

The veteran currently received psychiatric treatment from Dr. 
RG, a psychiatrist in Cotati, whom he saw once a week and 
occasionally twice a week.  He had been seeing him since 
April of 1983.  Prior to that, he had been seeing a counselor 
at the Flower of the Dragon in Cotati for about one year.  He 
had a brief psychiatric hospitalization in 1982 at the Contra 
Costa County Hospital, when he was having a flashback and was 
hallucinating at the time.  He was picked up by the police, 
was combative with them, and ended up being knocked 
unconscious and then admitted to the psychiatric unit. 


It was noted as history that the veteran also had a 
psychiatric hospitalization around 1967 or 1968.  He had a 
concussion while in the Military though he did not remember 
it.  He was told he was playing football though this would be 
unusual for him.  This was followed by an amnesia and he 
spent about three months at the Brooklyn Navy Hospital on the 
psychiatric unit.  He was then discharged back to duty and 
went to Vietnam where he had two tours of duty and spent 
nearly two years there.  He was on river patrol boats and 
this was an extremely disturbing experience for him.  He was 
in a lot of combat situations and saw many atrocities plus 
the corruption in the Vietnamese government.  He had had 
recurring nightmares ever since that time.  

Some of the things that most influenced him were the times 
that he was in Cambodia around the Cambodia-Vietnam border.  
He said when they went into Cambodia, the South Vietnamese 
had gone in first, and they found lots of dead bodies which 
were mutilated and cut up, and this was sickening to him.  
The rivers were filled with corpses and there were dead 
bodies on the shore that the birds were eating.  He also 
recalled contact with some tribes in the area that were 
cannibalistic, and that they cut the heads off the bodies and 
ate parts of the bodies.  They would have to sometimes work 
with these tribes.  He also recalled one time when they were 
looking for some air cavalry soldiers that had disappeared 
and they found their heads on poles with the genitals in 
their mouths.  He was a forward gunner on a boat so he had to 
kill people himself and he could recall a number of his 
friends being killed.  He also recalled seeing children 
killed. 

The veteran noted that when he came back, it was a hard time 
because people were down on the war and the veterans.  He had 
problems readjusting because he had been released almost 
immediately after being returned.  He could not find work and 
did not get along with people.  He said he nearly killed his 
wife several times because he was so nervous and jumpy.  When 
she would make an unexpected move, he would reflexively 
react, and one time choked her before he realized what he was 
doing.  They were divorced.  He also had problems with his 
second wife because of withdrawal and deep depression.  

The veteran continued to have dreams and they occurred about 
twice a week on the average.  He thought about Vietnam nearly 
every day.  Certain things triggered memories such as the 
smell of gunpowder, war movies, or programs about Vietnam and 
even adventure shows which had a lot of violence in them.  He 
nearly totally avoided television.  He was also hyperaware 
when he was driving and always expected an ambush.  Sometimes 
when an unexpected loud sound occurred, he headed for cover 
and then started to shake afterwards.  He tried to avoid 
people talking about war stories, and helicopters bothered 
him. 

The veteran stated that he also had flashbacks, believed that 
he was back in Vietnam and had gone through a "time door."  
He felt extremely shaky, nervous and jumpy.  He was hyper-
vigilant and watched the trees wherever he was walking.  He 
had a hard time being around Orientals.  He avoided Oriental 
restaurants.  He had a hard time going into many restaurants 
if they were crowded.  He felt very alienated from society 
and was unable to get along with people.  When he had worked 
he was very temperamental and argumentative.  He did not like 
to be pressured or told what to do and then became verbally 
abusive.  He had gotten into physical fights in the past, but 
this had been reduced.  

Sometimes the veteran would punch walls.  He tried not to 
destroy things.  He would go out and punch a bag or hit some 
boards.  He slept two to six hours a night.  His appetite was 
fair.  His weight had dropped from 175 to 160 pounds the past 
few months because of his poor financial status.  His energy 
level was usually good.  Sometimes he became hyper and needed 
to calm himself.  When he was in a hyper state, he really 
could not channel or direct all that energy.  Concentration 
was poor.  He was unable to read or deal with paperwork. 

The veteran noted that he was oil painting for awhile and was 
still doing that, but he had to work in an abstract and fast 
way because he became distracted too easily.  He tried to 
keep a positive mood but much of the time he slipped back and 
felt down.  At times, he was sad and cried and other times he 
withdrew.  There was a lot of anger underneath although this 
had been reduced since several years earlier.  He was able to 
enjoy and relax when he was in the woods or out by the ocean.  

The veteran still felt guilty about participating in the war 
effort and about the people he killed.  There were several 
close calls and he mentioned some minor wounds though he 
never reported them.  Sometimes he wished he had died there, 
and while there, believed he was not coming back.  Several 
years earlier, he considered suicide but not at the present 
time.  He was on no current medications.  He had taken 
several medicines in the past though they usually did not 
agree with him.  He was on Mellaril about a month earlier.

The veteran noted that he had been married twice, each for 
five years.  Both ended in divorce.  There was a 12-year old 
daughter from his first marriage and a 9 year-old son from 
his second.  He noted that prior to the military, he was a 
steady worker, had friends, was social, busy and active, and 
never had any significant problems.  He did not smoke or use 
drugs.  He occasionally drank beer or wine but never heavily.  
He currently lived in a condominium where he rented a room 
for himself and his son.  Several other people lived there.  
He spent his time walking a lot, oil painting, doing 
activities with his son such as going on picnics, to the 
woods, or to the beach, and with little league baseball.  He 
had a few veteran friends that he socialized with.  He had no 
current girlfriend.

The veteran noted that his work history consisted of being a 
Navy gunner as well as having about thirty jobs since that 
time, almost all involving construction.  The longest lasted 
eight months, most were less than a month, and he noted if he 
added up all his work, it would total two and a half years.  
He last worked in 1982.  

On a mental status examination the veteran was described as a 
slender individual who was well-nourished, well-developed and 
dressed neatly.  He had a neatly trimmed mustache and beard, 
and there was some whitening in his hair.  He was pleasant, 
open, and cooperative, and his behavior was appropriate.  His 
speech was clear, coherent and fluent.  His mood was a 
somewhat down one, though he was able to relate his 
experiences without too much emotion.  

Thought content included constant thoughts about Vietnam, 
recurring dreams, having things trigger the memory such as 
the smell of gunpowder, shows on television, Orientals, or 
people talking about it.  He had to avoid certain things, 
especially crowded situations and war movies or even 
adventure shows.  He was still very alienated from society, 
had a hard time getting along with people, and had a lot of 
anger and sadness underneath.  There were guilt feelings and 
he had flashback experiences.  There was no evidence of 
psychosis.  Thought processes were intact with no disturbance 
in associations.  The sensorium was clear.  He was oriented 
time three.  

Formal mental status testing was good except for the 
interpretation of one proverb.  He gave an excellent 
interpretation for the bird in the hand proverb, but for the 
glass houses he said they were threatening their own 
existence.  The reported diagnosis was chronic severe PTSD, 
with no diagnosis of personality disorder and no known 
related physical illness.

The examiner's discussion noted that he had no records 
available for review or to with which to compare the 
veteran's current state, but the veteran was having a lot of 
ongoing symptoms which were typical for PTSD.  He had marked 
problems with interpersonal relationships and had had severe 
interference with his ability to work regularly ever since 
his discharge.  He had only worked two and a half years out 
of the past nearly fourteen years, and had not worked at all 
for about two years.  He had a lot of depressive 
symptomatology, problems with anxiety, and the other symptoms 
that the examiner noted he had already described referable to 
PTSD.  

The veteran was receiving some treatment and there had been 
some lessening of symptoms from the way he was feeling over 
two years earlier, but he had not really recovered in a 
significant way.  Hopefully with continued ongoing treatment, 
he would be able to resolve some of his feelings and anxiety.  
That remained to be seen.  His prognosis was guarded.  He was 
considered competent to handle his own funds.

In May 1984 the RO granted an increased evaluation of 30 
percent for PTSD, effective November 18, 1983, the date the 
RO considered the veteran to have submitted a reopened claim 
for an increased evaluation for PTSD.  

On September 4, 1984, the RO received the veteran's VA Form 
21-8940, Veterans Application for Increased Compensation 
Based on Unemployability, in which he reported that he last 
worked full time in December 1980 and had completed 3 years 
of college.  His primary jobs were that of a laborer.  He 
noted taking studio art courses at a state university from 
1980 to date.  

A December 1984 VA psychiatric examination report shows the 
veteran stated that things were mostly bad, though there were 
a few things that were half-way good.  The examiner noted he 
evaluated the veteran in March 1984 and at that time 
diagnosed chronic, severe PTSD.  There was no "C" File or 
any record available for review at that time.  The examiner 
noted documenting the traumas the veteran experienced while 
in Vietnam and all of his current symptomatology.  He 
referred to his past evaluation.  He noted that the "C" 
File was available for review presently.  Among other things, 
there were several citations in the file.  The veteran  was 
presented the Navy Commendation Medal and a Navy Achievement.  
These included 165 combat patrols and engaging the enemy on 
two separate occasions.  There was mentioned a number of 
close calls in some of his combat situations and his heroism.

Some outpatient notes dated August 22, 1980 showed a 
diagnosis of PTSD and alcohol abuse.  The veteran had been 
drunk and was seemingly hallucinating about Vietnam when he 
was brought in to the Mental Health Center.  A letter from 
the Flower of the Dragon dated February 24th, 1983, mentioned 
many of the symptoms of PTSD such as intrusive thoughts and 
recollections of combat, detachment from others and sleep 
disturbances.  It was noted that a VA evaluation, done by a 
Dr. MG, in April of 1983, also diagnosed PTSD.  There were 
several notes from his current therapist, Dr. DA.  The first 
was dated April 26th, 1984.  

There was mentioned PTSD and major symptoms which included 
poor personal relations, temper outbursts, inability to hold 
a job, flashbacks, continued nightmares and a great deal of 
emotional distance and numbing.  A second letter was dated 
October 11th, 1984.  It shows that he saw the veteran between 
April 24th and July 12th, 1984, when he stopped treatment 
because he had become angry and disappointed.  Again it 
documented some of the symptoms and evidence of PTSD.  The 
last letter was dated November 6th, 1984 and it showed that 
the veteran returned for treatment in November 1984 saying 
that he had been away and spent the summer camping in the 
woods.  

It was noted that the veteran continued to have 
hallucinations, flashbacks and nightmares of his Vietnam 
experience, poor personal relationships, temper outbursts and 
inability to hold a job.  He requested twice monthly 
individual psychotherapy for the next six months.  He said 
that, because of his financial condition, he had not been 
able to pay rent on a room, and for the past two months had 
been living in his car.  He spent the summertime camping out, 
living in the hills and when it got cold, he tried to rent a 
room but couldn't afford it on his $200 per month.  He saw 
Dr. A., every other week.  There had been no psychiatric 
hospitalizations since the last evaluation.  Sleeping was 
described as poor.  He only got two or three hours a night 
and occasionally would nap.  He still had nightmares and 
would have them several nights in a row and then might skip a 
few days. 

The veteran noted that he would also see himself being 
ambushed around the river in Vietnam or in a jungle trail in 
combat situations.  He would sometimes see people he knew 
getting hit, or sometimes people he knew would appear in his 
dreams and be attacked.  He might just see a weapon firing 
with no one around.  He thought about these things on a daily 
basis.  He would have flashbacks when he was walking or 
riding on a road, and then he would think he saw troops in 
the bush or get an uneasy feeling like an ambush was about to 
occur.  This kept him on edge and defensive.  He continued to 
have certain triggers.  These included the smell of Diesel 
fuel, gunpowder or a sulfa smell.  




Noises behind the veteran bothered him and startled him and 
he would jump and might get disoriented.  He would turn 
around quickly and could imagine seeing peasants or the enemy 
running.  He was quite bothered around Vietnamese people, 
though it was not so bad around regular Orientals.  The 
fourth of July was especially bad for him and he startled 
whenever he heard a car backfire or motorcycles and, if he 
heard a rifle shot, that especially bothered him.  
Helicopters were also very disturbing and they were always 
flying over, especially Army helicopters.  Visual contact 
with them would flash him back. He avoided war movies or any 
kind of angry situations.

The veteran's appetite had been fair.  He ate moderately and 
his weight had remained stable.  His energy level was 
changing.  When he thought about Vietnam, he tended to have 
an Adrenalin rush, became hyper and jittery, and would have 
to exercise to tire himself down.  Much of the time his 
energy was very low.  Concentration was poor.  He was unable 
to read or focus his attention on other things.  For 
instance, he could not even fill out most forms without 
assistance.  He tried to keep his mood on an even keel, but 
tended more towards depression.  He had been keeping his 
temper under better control but this required a tight cap.  

There had been a few near physical scrapes when provoked, but 
he was not breaking things.  Sometimes he would hit things 
without causing serious destruction.  Going to the ocean 
calmed him down.  He was not overtly suicidal, though 
thoughts were fleeting.  He was able to enjoy some time spent 
with a few friends.  He felt good knowing that his son was 
doing well in school, was happy and was taken good care of by 
his stepfather.  The veteran was not on medication.

The veteran noted as social history that he did not use drugs 
and drank very little.  He had had no residence for the past 
two months staying in his car.  He spent his time taking a 
few art classes at Sonoma State.  These were in painting and 
studio art classes.  

Other times the veteran talked to people.  It was noted that 
he ran, went to the ocean, and sometimes visited his son who 
had been back with his mother for the past six to seven 
months.  He might see friends a few days a week or meet 
people in a coffee shop and talk to them.  He has no current 
girlfriend.  He had not worked since at least 1982, and had 
had no regular job for several years even before that time.

On mental status examination the veteran was described as a 
well nourished, and well developed individual who was in no 
acute distress.  He was dressed neatly and was well groomed.  
He had a neatly trimmed mustache and beard with some 
whitening in his beard.  He was pleasant, open and 
cooperative and behavior was appropriate.  Speech was clear, 
coherent and fluent.  His mood was a low one with little 
affect actually demonstrated.  Thought content included 
dreams about Vietnam, and intrusive thoughts.  He had to 
avoid war movies and tried to stay away from angry 
confronting situations.  

The veteran still had the flashbacks and occasionally became 
disoriented.  There was low mood, sadness, guilt feelings, 
low self esteem and occasional problems with his temper.  
Thought processes were intact and no disturbance in 
associations was noted.  Sensorium was clear.  He was 
oriented times three.  Formal mental status testing was 
essentially within normal limits.  The diagnosis was chronic 
severe PTSD.  Also noted was no diagnosis of personality 
disorder.  AXIS III noted hearing impairment. 

The examiner's discussion shows that the veteran appeared to 
be about the same as he did when the examiner evaluated him 
in March.  He still had severe problems with his symptoms and 
they were quite incapacitating.  They interfered with his 
ability to relate on an ongoing basis and had severely 
interfered with his ability to be employed.  He was living a 
very marginal existence and had not even been able to have a 
regular residence.  His prognosis was guarded.  He was 
considered to be competent to handle his own funds.   

A VA general medical examination in December 1984 revealed no 
findings of chronic tonsillitis.  Bilateral hearing loss with 
intermittent tinnitus was noted.  Also noted were chronic 
cervical and lumbosacral strain without radiculopathy and 
residual stiffness of the interphalangeal joint of the right 
thumb.  A computerized tomography (CT) scan of the chest 
revealed a mediastinal mass which appeared associated with 
the esophagus.  An audiometric evaluation showed the average 
pure tone threshold at 500, 1,000 and 2,000 cycles per second 
was 28 decibels in the right ear and 32 decibels in the left 
ear.  (The hearing loss findings reflected hearing acuity 
equal to literal designation B at that time warranting a 10 
percent evaluation that was assigned by the RO in March 
1985).

In medical reports and statements, dated between April 1984 
and March 1985, DTA, M.D., reported that the veteran had 
flashbacks and nightmares; that he had intrusive memories and 
dreams of Vietnam; and that his major symptoms included poor 
personal relations, temper outbursts, and inability to hold a 
job.

An October 1985 VA psychiatric examination report shows that 
the veteran lived by himself in a primitive shelter in the 
woods of California.  It was noted that he had been evaluated 
on several occasions for Compensation and Pension purposes.  
It was noted that his C-File included evaluation dated in 
April 1983 with a diagnosis of PTSD.  It was noted that an 
evaluation in March 1984 resulted in a diagnosis of PTSD, 
chronic, severe.  It was noted that an evaluation in December 
1984, again diagnosed chronic severe PTSD.  

The veteran's history was well documented in all of these 
evaluations.  The examiner noted he would review only a few 
limited salient parts of the veteran's history in the current 
examination.  Prior to entering into military service the 
veteran had completed a high school education, was generally 
quite sociable, had good interpersonal relationships, good 
sense of self esteem, and high level of intellectual 
interpersonal and occupational functioning.  


Before being assigned to duty in Vietnam, the veteran was 
knocked unconscious while at a football game and developed a 
post concussion amnesia.  He apparently spent three months in 
a naval hospital recovering from this amnesia.  Because of 
his tiring of being in the hospital he reported to treating 
physicians that his memory had returned to a greater degree 
so that he could be released from the hospital.  Shortly 
after release from the hospital he was sent to training duty 
for Vietnam and then sent to Vietnam where he served two 
tours of duty in 1968 and 1969.  His primary duties were 
those of a gunner on a river patrol boat along the Mekong 
River.  His C-File indicated numerous commendations for valor 
during his two tours of duty.  He reported that during his 
second tour of duty, after a period of several months he 
began to feel that if he continued in Vietnam, he would go 
insane.  Although he was pressured to sign up for another 
tour of duty as a military adviser, he opted to return to 
civilian life.  Prior to his service in Vietnam he had hoped 
to make a career in the military.

Since returning to civilian life the veteran had had an 
extremely difficult adaptation. His work history was 
extremely sporadic.  Although he had attempted to work at a 
variety of jobs, primarily in the construction trades, his 
experience had been that he was able to tolerate these work 
situations for only a limited period of time before he became 
too anxious and apprehensive, and either left the job or was 
fired because of disputes with supervisors.  

The veteran reported that most of his work had been in the 
construction trade and the experience of being around sudden 
unexpected noises frequently caused him to startle, and then 
to begin to ruminate about his experiences in Vietnam.  At 
these times he became either angry or sad, and his behavior 
was impacted in such a way that he was unable to get along 
with co-workers.  He had been married two times.  Both of 
these marriages had ended in divorce because of his 
unpredictable behavior.  At the present time he was estranged 
from his first wife.  He had a 13 year old daughter from this 
marriage who he saw only on an approximately once a year 
basis.  He reported that his ex-wife was so afraid of him 
that she allowed him to visit with his daughter only in her 
presence.  He had an 11 year old son by his second marriage.  

Although this relationship ended in divorce, it appeared to 
continue to be much more amicable and the veteran's wife 
allowed him to visit more frequently with his son.  The two 
of them would often go away for a few days together when he 
had the money to do so.  For a period of time he was enrolled 
at Sonoma State College pursuing a course in Fine Arts.  He 
reported that his artistic work began to become more and more 
depressive, so that he would draw pictures of mangled bodies 
and pictures derived from his wartime experiences.  These 
pictures became quite unsettling both to himself and to his 
instructors, and eventually led to his dropping out of the 
school program.  

For the past four years the veteran had lived in the woods.  
He reported that during the summertime he tended to live in 
the Sierra foothills around Yuba City and during the 
wintertime he moved down to the lower line coastal mountain 
areas.  He reported that he made a shelter in the woods which 
he camouflaged.  He camped out in this area for a week or two 
and then moved to another area out of fear of discovery.  
When he had the money he would come into town to buy 
supplies, but the supplies usually only lasted him for a few 
weeks at a time and then he needed to augment his supplies by 
trapping small game or by fishing.  He had very few friends.  
At the present time, he reported having only one close friend 
who was an ex-Vietnam veteran Green Beret who also lived in 
the woods.  They tended to camp within two to three miles of 
each other and would get together and share a meal or chat 
together for a while every week or two.

The veteran reported that moving to the woods initially 
helped diminish his startle reaction and thoughts from the 
recurring memories of his combat experiences in Vietnam.  
However, as time passed the woods had more of a familiar 
setting for him and consequently the restorative effect that 
he initially found there no longer existed.  He reported that 
he had extreme difficulty in sleeping, and that he tended to 
sleep only three or four hours a night.  He reported that if 
he went to sleep much before 3 in the morning, he would have 
intrusive recurring nightmares of experiences in Vietnam.  
Over the years he reported that these nightmares had changed 
in quality.  

Initially, they were exclusively limited to nightmares of 
particular experiences that he observed in Vietnam.  For 
example, he reported that for a while his unit was in close 
association with a group of Chinese mercenaries who used to 
mutilate the bodies of their victims, and he would have 
nightmares of seeing the heads of Viet Cong soldiers with 
their genitals placed in their mouths, impaled on stakes 
along the riverside.  This used to be a recurring nightmare.  
Currently his nightmares tended to blend current experiences 
with experiences of Vietnam.  For instance, nightmares would 
start out as dreams driving along the roadside.  He would 
then dream that he was in a car accident.  The dream shifted 
to the scene of the accident which contained the bodies of 
dozens of soldiers dressed in combat uniform mangled, 
mutilated, and lying along the roadside.  He reported that 
there were numerous sights, sounds, and experiences that 
triggered memories of Vietnam.  He had a highly exaggerated 
startle reaction.  

The veteran often ducked for cover when he heard the sound of 
an automobile backfire or a sudden loud unexpected sound.  He 
had a history of one psychiatric hospitalization on an 
involuntary basis in Contra Costa County.  This episode, 
which occurred in August of 1980.  He reported that he had 
been in a bar and had a drink or two, and after leaving the 
bar, saw two policemen along the street.  The policeman were 
dressed in black clothing and he experienced a flashback, 
their black clothing reminding him of the uniforms of Viet 
Cong.  He became highly agitated and began fighting with the 
police officers who subdued him and brought him to the 
Psychiatric Inpatient Services in Contra Costa County.

At the present time the veteran was significantly estranged 
socially.  He felt there were few people that he could trust.  
He felt it difficult to establish intimate relationships.  He 
reported that he had not had a relationship with a woman in 
over three years.  It was noted that he was currently an 
outpatient in psychiatric counseling with a Dr. A., in Santa 
Rosa, California, who he saw on an approximately every other 
week basis.  Although he reported that the psychotherapy 
initially was helpful, at the present time he felt he was 
making no progress in treatment.

The veteran reported intermittent suicidal ideation and a 
preoccupation with weapons.  He reported that prior to 
enlisting in the military he enjoyed hunting and target 
practice, and that his interest in weapons increased through 
his training experience in Vietnam.  He reported that after 
returning to the United States he used to sleep with a gun 
under his pillow, but that as he began to experience 
increasing depression and suicidal ideation, he gave away his 
large collection of weapons.  He reported that at the present 
time he would frequently find guns in cars along the roadside 
in the areas where he was camping out.  On several occasions 
he had taken these weapons and kept them with him for several 
days to two weeks, until increasing suicidal ideation 
frightened him to the point he would throw away the weapons 
that he had taken.

The veteran reported troubling perceptual illusions.  He 
reported that oftentimes while driving down the road he would 
see something in his peripheral vision field that made him 
stop his car, get out, and search the roadside.  He said that 
he was unable to explain why he did this.  He had some sense 
that it was much like being on patrol, and that he was 
looking for some threat to him.  He reported that 
intellectually he knew that the likelihood of somebody lying 
in ambush for him was virtually nil.  He felt this compulsion 
to check out what is going on to reassure himself.  At times 
like this, he would often feel as if he were back in Vietnam 
under combat situations for several minutes.  It took him a 
considerable period of time to re-orient himself.  It was 
noted as social history that for the past several years he 
had had no regular residence.  He had little social contact.  

On mental status examination the veteran was described as a 
neatly dressed and groomed individual appearing his stated 
age.  He wore a neatly trimmed beard.  He was dressed in Army 
combat boots, casual clothing, that in shape and design, was 
reminiscent of Army fatigues, and a cut off hunting vest.  
His affect was significantly depressed.  He became openly 
tearful when talking about his relationship with his son and 
his fear that his son would be exposed to danger.  He 
experienced considerable guilt at having survived.  



The veteran reported that his mood was quite low, that he was 
hopeful that he would some day be able to "get myself 
together."  But felt that he was living a very marginal 
existence at present.  His speech was well organized, clear, 
coherent, and goal directed.  There was no evidence of 
abnormalities of formal thought.  There was no evidence of a 
psychotic thought disorder or primary affective disorder.  
His insight was good.  He was well aware that many of his 
current problems related to his experiences in Vietnam.  His 
judgment was generally intact.  Diagnosis was AXIS I: PTSD, 
severe, chronic, AXIS II: None, and AXIS III: History of mild 
bilateral hearing loss.

In his discussion the examiner noted that the veteran was 
severely disabled by his recurring symptoms of PTSD.  The 
diagnosis of PTSD was clearly established by recurring dreams 
and nightmares of combat experiences in Vietnam, recurrent 
intrusive recollections, and flashback episodes in which he 
acted as if he were again in a combat situation.  He showed 
numbing of responsiveness with considerable constriction of 
affect, feelings of detachment and estrangement.  

He showed hyper-alertness with an exaggerated startle 
response, disturbance of sleep, guilt about surviving, and 
difficulty in concentration.  These symptoms had led to 
significant impairment in the veteran's ability to work as he 
felt isolated from other people, prone to react in an 
exaggerated manner, and unable to maintain his concentration.  
The veteran's functional impairment was described as severe.  
It was noted that recommendations had been made both by the 
examiner and by other treating physicians in the past that he 
seek treatment in an inpatient facility for PTSD.  It was 
noted the veteran reported that on at least one occasion he 
went to Menlo Park to observe the "Young Vets" program but 
felt extremely confined, apprehensive, and therefore unable 
to voluntarily enter into this program.  The veteran's 
condition was considered unstable and it was recommended that 
he should be re-evaluated in approximately one year. 

In December 1985 the RO granted an increased evaluation of 50 
percent for PTSD effective September 4, 1984, the date the RO 
considered the veteran to have filed a claim for an increased 
evaluation.  It was noted that entitlement to a TDIU was 
denied as the veteran did not meet the schedular 
requirements.  The veteran filed an appeal with the Board. 

At the May 1986 RO hearing the veteran testified that he was 
still living in the woods; he had periodic contact with his 
son; he saw a psychiatrist twice a month; he was not on any 
medication for his PTSD; and when employed, he often could 
not show up or was late for work and could not handle being 
disciplined for this.

Received in support of the veteran's present claim were 
numerous VA clinical records primarily referring to treatment 
of tonsillar cancer in 1998.  There was also incidental 
reference to recent treatment for PTSD during that time 
frame.  


Criteria

The pertinent criteria in effect at the time of the Board's 
March 1987 decision noted that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C. 355; 
38 C.F.R. Part 4, Separate diagnostic codes identify the 
various disabilities.

Under the provisions of 38 C.F.R. § 4.1 the rating schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered  
as a result of or incident to military service.  The 
percentage ratings  represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses  proportionate to the severity of the several 
grades of disability.  



For the application of this schedule, accurate and fully 
descriptive medical examinations are required, with emphasis 
upon the limitation of activity imposed by the disabling 
condition.  Over a period of many years, a veteran's 
disability claim may require re-ratings in accordance with 
changes in laws, medical knowledge and his or her physical or 
mental condition.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.

Under the provisions of 38 C.F.R. §  4.2, for interpretation 
of examination reports, different examiners, at different 
times, will not describe the same disability in the same 
language.  Features of the disability which must have 
persisted unchanged may be overlooked or a change for the 
better or worse may not be accurately appreciated or 
described.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  Each disability 
must be considered from the point of view of the veteran 
working or seeking work.  If a diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes. 

It is provided under 38 C.F.R. 4.6 for evaluation of evidence 
that the element of the weight to be accorded the character 
of the veteran's service is but one factor entering into the 
considerations of the rating boards in arriving at 
determinations of the evaluation of disability.  Every 
element in any way affecting the probative value to be 
assigned to the evidence in each individual claim must be 
thoroughly and conscientiously studied by each member of the 
rating board in the light of the established policies of the 
Department of Veterans Affairs to the end that decisions will 
be equitable and just as contemplated by the requirements of 
the law. 


A 100 percent schedular evaluation is provided where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrably unable to obtain and retain employment.  

A 70 percent schedular evaluation requires that the ability 
to establish and maintain favorable relationships with people 
be seriously impaired and that the psychoneurotic symptoms be 
of such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment.  

A 50 percent schedular evaluation is warranted for PTSD where 
the ability to establish or maintain effective or favorable 
relationships with people is substantially impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
severe industrial impairment.  

A 30 percent schedular rating is authorized for PTSD where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  38 C.F.R. 
Part 4, Code 9411.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. 3.321, 3.340, 3.341, 4.16(b).

In accordance with the provisions of § 4.125, for general 
considerations, the field of mental disorders represents the 
greatest possible variety of etiology, chronicity and 
disabling effects, and requires differential consideration in 
these respects.  These sections under mental disorders are 
concerned with the rating of psychiatric conditions and 
specifically psychotic, psychoneurotic and psychophysiologic 
disorders, as well as mental disorders accompanying organic 
brain disease.  

Advances in modern psychiatry during and since World War II 
have been rapid and profound and have extended to the entire 
medical profession a better understanding of and deeper 
insight into the etiological factors, psychodynamics, and 
psychopathological changes which occur in mental disease and 
emotional disturbances.  

The psychiatric nomenclature employed is based upon the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
II), 1968 Edition, American Psychiatric Association.  It 
limits itself to the classification of disturbances of mental 
functioning.  To comply with the fundamental requirements for 
rating psychiatric conditions, it is imperative that rating 
personnel familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual, 1968 Edition) which 
will be hereinafter referred to as the APA manual. 

The provisions of 38 C.F.R. § § 4.126, for substantiation of 
diagnosis, it must be established first that a true mental 
disorder exists.  The disorder will be diagnosed in 
accordance with the APA manual.  A diagnosis not in accord 
with this manual is not acceptable for rating purposes and 
will be returned through channels to the examiner.  

Normal reactions of discouragement, anxiety, depression, and 
self-concern in the presence of physical disability, 
dissatisfaction with work environment, difficulties in 
securing employment, etc., must not be accepted by the rating 
board as indicative of psychoneurosis.  Moreover, mere 
failure of social or industrial adjustment or the presence of 
numerous complaints should not, in the absence of definite 
symptomatology typical of a psychoneurotic or 
psychophysiologic disorder, become the acceptable basis of a 
diagnosis in this field. It is the responsibility of rating 
boards to accept or reject diagnoses shown on reports of 
examination.  If a diagnosis is not supported by the findings 
shown on the examination report, it is incumbent upon the 
board to return the report for clarification. 

In accordance with the provisions of 38 C.F.R. § 4.129, for 
social inadaptability, it is provided that social integration 
is one of the best evidences of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
Poor contact with other human beings may be an index of 
emotional illness.  However, in evaluating impairment 
resulting from the ratable psychiatric disorders, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity. 

In accordance with the provisions of 38 C.F.R. § 4.130, for 
evaluation of psychiatric disability, it is provided that the 
severity of disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  The rating 
board must not under-evaluate the emotionally sick veteran 
with a good work record, nor must it over-evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It is for this reason 
that great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  

The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  In evaluating 
disability from psychotic reactions it is necessary to 
consider, in addition to present symptomatology or its 
absence, the frequency, severity, and duration of previous 
psychotic periods, and the veteran's capacity for adjustment 
during periods of remission.  

Repeated psychotic periods, without long remissions, may be 
expected to have a sustained effect upon employability until 
elapsed time in good remission with good capacity for 
adjustment establishes the contrary.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  Evidence of material improvement in psychotic 
reaction disclosed by field examination or social survey 
should be utilized in determinations of competency, but the 
fact will be borne in mind that a person who has regained 
competency may still be unemployable, depending upon the 
level of his or her disability as shown by recent examination 
other evidence of record.  Id.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  

A notice of disagreement with a written notice from a 
claimant or the representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency 
of original jurisdiction will constitute a notice of 
disagreement.  The notice of disagreement should be in terms 
which can reasonably be construed as a desire for review of 
that determination.  It need not be expressed in any special 
wording.  38 U.S.C. § 4005; 38 C.F.R. § 19.118.


The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C. § 3010; 38 C.F.R. § 3.400. 

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt means 
a substantial doubt and one within the range of probability 
as distinguished from speculation or remote possibility.  38 
C.F.R. 3.102.  


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  

A CUE motion is not an appeal and, with certain exceptions is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  

A party that disagrees with the Board's denial of a motion 
for revision based on CUE in a prior Board decision can 
appeal that determination to the Court.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a)(1999) or new 
section 5109A of title 38 United States Code, that have not 
been subsumed by Board decisions.  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error; what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant  revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  

If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE." 143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:


(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Consequently, the 
veteran's arguments of CUE in the Board's March 20, 1987 
decision based upon medical findings and any publications 
dated thereafter are irrelevant and not for consideration 
with respect to the current claim.  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board notes that the Court's determinations in such cases 
as Colvin v. Derwinski, 1 Vet. App. 171 (1991) were not in 
existence in 1987.  The Court itself was not in existence.  
In Colvin, the Court held that the Board's medical 
conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.  

Also, the Board notes that the Court later held that while 
the disability picture with regard to the service-connected 
PTSD does not meet all of the criteria of a 100 percent 
schedular evaluation, the criteria in Diagnostic Code 9411 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation.  See Richard v. Brown, 9 
Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 
97 (1994).  Again, the Board points out that the Court's 
determinations in such cases were not in existence in 1987.  
Rather, the panel of the Board that reviewed the claim in 
1987 included a medical member whose expertise was part of 
the decision making process.  

The moving party filed pleadings pertaining to allegations of 
CUE in the Board's March 1987 decision.  While the pleadings 
reflected the heading "veteran-appellant's argument in 
support of remand, relative to Board decisions from 1982 to 
1987," the Board notes that the scope of the Board's March 
1987 decision is shown to have stemmed from the veteran's 
reopened claim for an increased rating for PTSD received on 
November 18, 1983, followed by a claim for a TDIU received in 
September 1984.  The RO decisions dated in May 1984, March 
1985, and December 1985 were encompassed within the Board's 
1987 review.  

The moving party's allegations of CUE based upon evidence and 
laws and regulations that were not part of the Board's review 
in March 1987 are not a valid claim of CUE.  Accordingly, the 
apparent suggested argument by the moving party pertaining to 
CUE in the earlier unappealed and final rating decision of 
May 1983 wherein the RO granted an initial 10 percent 
evaluation for PTSD from December 16, 1982, date of receipt 
of original claim of service connection for PTSD, will not be 
considered by the Board as it was not part of the issues 
reviewed by the Board in March 1987.  

The Board notes that a determination there was CUE must be 
based on the record and law as it existed at the time of the 
prior adjudication in question.  The recently added evidence 
dated in the 1990's is not relevant to a claim of CUE in a 
Board decision in 1987. 

Significantly, the Board notes that the moving party's 
argument of CUE regarding the lack of significant 
consideration of historical medical records, including his 
service medical records as well as private hospital records 
dated in August 1980 by the Board in March 1987, lacks any 
probative value demonstrating CUE since it is the medical 
evidence reflective of the contemporaneously present level of 
disability in claims regarding an increase in disability 
ratings including TDIU that is of primary importance.  38 
C.F.R. § 4.2.  The Board 's 1987 decision correctly focused 
on the pertinent contemporaneous evidence of record.  The 
Board notes that in his pertinent claim for an increased 
evaluation for PTSD filed in November 1983, the moving party 
indicated that his PTSD had only recently increased in 
severity.  Clearly, the moving party's argument merely 
disputes the weighing and evaluation of the evidence that 
cannot form a valid basis for CUE.

While the Board is requested by the moving party to take 
judicial notice of Section 5150 of the California's Welfare 
and Institution Code regarding private hospitalization for 
psychiatric problems in August 1980, the Board notes that 
neither the remote hospitalization record in 1980 nor the 
provisions of Section 5150 are shown to have any relevant or 
probative value regarding the consideration of claims of an 
increased evaluation for PTSD and entitlement to a TDIU filed 
years thereafter.  Clearly, such argument does not reach the 
level of CUE showing that the correct facts as they were 
known at the time of the Board's decision in 1987 were not 
before the Board or the relevant statutory and regulatory 
provisions at the time of the Board's decision were 
incorrectly applied.  Accordingly, such argument does not 
raise a valid claim of CUE.  Rather, such statement merely 
represents a request for readjudication of the claim on the 
merits addressed by the Board in 1987.  This is not the 
purpose of a review based upon CUE. 

Also, the Board notes that the moving party's arguments based 
upon the failure of a duty to assist are not considered a 
valid basis for CUE under the laws and regulations cited 
above.

Moreover, the Board notes that it is argued by the moving 
party that the provisions of 38 C.F.R. § 4.129 were not 
considered by the Board in 1987.  It is argued that 38 C.F.R. 
§  4.129 provides that if a mental disorder due to psychic 
trauma including PTSD is severe enough to warrant discharge 
from the service, a minimum rating of 50 percent will be 
assigned with an examination to be scheduled within 6 months 
of separation.  The Board notes that the language cited by 
the moving party was contained in 38 C.F.R. § 4.131 at that 
time and not in § 4.129 which pertained to the principles of 
social inadaptability.  

In any event, the Board points out that since PTSD was never 
shown in service or until years following separation from 
active duty, and the veteran never filed a claim of service 
connection for PTSD until years postservice, the Board's 
March 1987 decision correctly excluded the provisions of 
38 C.F.R. § 4.131 for lack of any relevance to the veteran's 
claims at that time.  Clearly, such argument does not reach 
the level of CUE showing that the correct facts as they were 
known at the time of the Board's decision in 1987 were not 
before the Board or the relevant statutory and regulatory 
provisions at the time of the Board's decision were 
incorrectly applied.  Accordingly, the moving party's 
argument does not raise a valid claim of CUE. 

The moving party also appears to argue that the Board in 1987 
relied upon inadequate VA psychiatric examinations for rating 
purposes that did not conform to DSM III-R standards and 
should have been returned for adequate examinations under 
regulations (unspecified).  A claim that an examination is 
not adequate for rating purposes cannot serve as a basis for 
CUE as to the March 1987 Board decision.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992).  Moreover, it is noted 
that at the time of the Board's decision in March 1987, the 
provisions of 38 C.F.R. § 4.125 cited to the 1968 edition of 
DSM II and not to the DSM III edition which became effective 
at a later date.  


The Board reiterates that only the statutory and regulatory 
provisions in existence at the time of the Board's 1987 
decision may be considered in claims based on CUE.  The 
moving party's argument does not reach the level of CUE 
showing that the correct facts as they were known at the time 
of the Board's decision in 1987 were not before the Board or 
the relevant statutory and regulatory provisions at the time 
of the Board's 1987 decision were incorrectly applied.  
Accordingly, the moving party's argument does not raise a 
valid claim of CUE. 

It is also appears that the moving party is alleging CUE was 
committed by VA in not returning VA examination reports for 
substantiation of the psychiatric diagnosis at issue required 
by the provisions of 38 C.F.R. § 4.125(a) wherein it is 
provided that the Board is not allowed on its own to modify, 
reject or ignore the diagnosis of the mental disorder.  The 
Board notes that the pertinent language cited by the moving 
party was found at that time under 38 C.F.R. § 4.126 
regarding substantiation of diagnosis and not 38 C.F.R. 
§ 4.125, as alleged.  

The pertinent issue under consideration at the time of the 
Board's 1987 decision was entitlement to an increased 
evaluation for an established psychiatric disability 
diagnosed as PTSD for which service-connection was granted.  
The moving party does not support his argument by pointing to 
a single instance in which the Board in 1987 rejected or 
modified the diagnosis of PTSD in its decision.  Moreover, 
since the credibility of the diagnosis of PTSD was never in 
question there was no need to return any examination for 
clarification.  The provisions of 38 C.F.R. § 4.126 were not 
relevant at the time of the Board's 1987 decision.  The 
moving party's argument does not reach the level of CUE 
showing that the correct facts as they were known at the time 
of the Board's decision in 1987 were not before the Board or 
the relevant statutory and regulatory provisions at the time 
of the Board's 1987 decision were incorrectly applied.  
Accordingly, the moving party's argument does not raise a 
valid claim of CUE.

The moving party also argues that the Board's 1987 decision 
offered no findings of fact but rather only conclusions.  
This allegation is clearly contradicted by the record.  In 
the paragraphs above it is shown that the Board's 1987 
decision was based upon conclusions of law supported by 
findings of fact.  As such allegation is untrue and 
groundless it does not raise a valid claim of CUE. 

The moving party argues that the Board's 1987 decision failed 
to consider the veteran's service-connected tonsillitis 
(noncompensable) and bilateral hearing loss (10 percent) when 
reviewing the veteran's claim for a TDIU.  Once again, a 
plain reading of the record contradicts such argument.  The 
record clearly shows that the Board at that time correctly 
addressed the fact that service connection was established 
for hearing loss and tonsillitis.  However, the pertinent 
medical evidence of record contemporaneous with the Board's 
1987 decision was without any competent medical finding of 
significant employability impairment attributed to either 
disability.  The moving party at that time was not shown to 
have contended otherwise.  

The Board notes that issues of entitlement to increased 
ratings for tonsillitis or hearing loss were not before the 
Board in 1987 or claimed.  The moving party's argument does 
not reach the level of CUE showing that the correct facts as 
they were known at the time of the Board's decision in 1987 
were not before the Board or the relevant statutory and 
regulatory provisions at the time of the Board's 1987 
decision were incorrectly applied.  Accordingly, the moving 
party's argument does not raise a valid claim of CUE.

The veteran argues that the Board's finding of fact number 
three appears to be unsupported by any evidence and is 
probably due at least in part to the prejudicial, speculative 
and groundless series of questions at a hearing at the RO in 
May 1986 which were in stark contradiction of the US Code, 
Department regulations and case law.  The Board notes that 
the veteran's claim fails to cite any pertinent laws, 
regulations or controlling case law that was not followed by 
the Board in 1987.  



The Board points out that nonspecific allegations of failure 
to follow regulations or failure to give due process or any 
other general non-specific allegations of error are 
insufficient to satisfy the requirement of CUE.  

The veteran also appears to argue that the overall 
symptomatology of PTSD contained in the private and VA 
medical evidence of record before the Board in March 1987, 
conclusively showed PTSD productive of total social and 
industrial impairment warranting a 100 percent rating or at 
the very least meeting the criteria for a 70 percent 
evaluation.  It is essentially argued that the record 
contained statements from physicians noting that the veteran 
was unable to work due to PTSD.  It is argued that it is 
against such backdrop that the Board's 1987 decision clearly 
and unmistakably made erroneous findings of fact and 
conclusions of law as they were not supported by the 
overwhelming evidence of record to the contrary. 

The Board notes that at the time of the Board's 1987 decision 
the criteria under Diagnostic Code 9411 for rating PTSD 
provided a 100 percent schedular evaluation where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrably unable to obtain and retain employment.  

A 70 percent schedular evaluation required that the ability 
to establish and maintain favorable relationships with people 
be seriously impaired and that the psychoneurotic symptoms be 
of such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment.

In its discussion and evaluation of the evidence in 1987, the 
Board noted the following:

The veteran's service-connected 
psychiatric disorder is evaluated on the 
basis of the current clinical signs and 
manifestations.  The findings reported 
show that the veteran has had difficulty 
dealing with others, depression, 
nightmares, and intrusive thoughts.  No 
significant impairment of judgment or 
insight has been demonstrated.  After a 
careful review of the evidence, the Board 
is of the opinion that the current 
symptomatology does not result in more 
than substantial social and severe 
industrial impairment.

The veteran also argues that his 
psychiatric disorder renders him 
unemployable.  He has reported that he 
has not worked regularly for several 
years.  Unemployment in itself does not 
establish unemployability.  As indicated 
above, the veteran's posttraumatic stress 
disorder results in definite social and 
considerable industrial impairment.  In 
addition to his posttraumatic stress 
disorder, the veteran's service-connected 
disabilities include a high frequency 
hearing loss and 
tonsillitis.  We do not find that the 
veteran's disabilities, taken in 
combination, are of such severity as to 
preclude all forms of gainful employment. 

The Board's present comprehensive review of the evidence that 
was before the Board in March 1987 shows that despite the 
veteran's difficulty dealing with others, depression, 
nightmares, intrusive thoughts, and outdoors life style, the 
special VA psychiatric mental status examinations in April 
1983, March 1984, December 1984 and October 1985, generally 
found him to be well developed, well-nourished and considered 
competent to handle VA Funds.  His manner was cordial and 
cooperative.  His speech was fluent, well articulated, 
logically constructed and goal directed.  He was never 
overtly suicidal.  He was alert and oriented in all spheres.  

Cognition appeared unimpaired including abstract abilities, 
arithmetic abilities, recall, and remote memory.  His insight 
good and judgment were good.  He was well aware that many of 
his current problems related to his experiences in Vietnam.  
There was no evidence of psychosis.  Thought processes were 
intact with no disturbance in associations.  Sensorium was 
clear.  

Formal mental status testing was good, overall.  The record 
also contained evidence suggesting he was generally 
interested in his art work pursing a degree at a local 
college.  He even had thoughts of working at his own business 
selling his art work.  He noted at times having small parties 
for friends over Christmas.  He noted having a Vietnam 
veteran as a close friend.  He appeared to have had a good 
relationship with his son.

Clearly, the correct facts of record as they were known at 
the time of the Board's 1987 decision failed to demonstrate 
the symptomatology required for a 100 percent schedular 
evaluation.  

Moreover, the correct facts of record as they were known at 
the time of the Board's 1987 decision failed to demonstrate 
undebatable evidence of seriously impaired ability to 
establish and maintain favorable relationships with people 
and psychoneurotic symptoms of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment thereby warranting a 70 percent 
evaluation.  

As the Board correctly noted in 1987, unemployment in itself 
did not establish unemployability.  While Dr. G reported that 
the veteran should not pursue employment because of his 
mental disorder, the record lacked undebatable evidence 
showing the veteran was in fact unemployable due to service-
connected PTSD.  Rather, the evidence tended to suggest that 
his PTSD had a severe or significant impact upon his 
employability status which was consistent with the 50 percent 
evaluation in effect at that time.  

Moreover, the Board correctly found that the veteran's 
service-connected disabilities, taken in combination, were 
not of such severity as to preclude gainful employment.  The 
Board notes that while the record also referred to other 
disorders for which service connection was not established 
that contributed to impairment of employability, such 
nonservice-connected disorders are not for consideration in 
evaluating the effects of service-connected disability.  38 
C.F.R. § 4.14.  


The Board notes that the substance of the moving party's 
argument appears to be based on disagreement as to the 
evaluation of the evidence and how the relevant facts were 
weighed by the Board in 1987.  The Board points out that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not give rise to the level of CUE as that term 
has come to be defined.  

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of March 20, 1987 were 
correctly applied and it has not been otherwise shown.  
Moreover, the facts as they were known at the time of the 
Board decision of March 20, 1987 were correct and it has not 
been shown otherwise.  All pertinent documentary evidence was 
considered by the Board in 1987 and no relevant document or 
laws and regulation was overlooked.  

Clearly, the correct facts as stated in this case as they 
were known to the Board in March 1987, lack evidence of an 
error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 as well as the provisions of 38 
C.F.R. § 4.7 regarding the higher of two evaluations are not 
for consideration in CUE claims.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would support a conclusion that there was CUE within the 
March 1987 decision by the Board.  He has not set forth any 
basis for a finding of error or any indication why the result 
of this decision would have been different but for an alleged 
error.  Accordingly, in the absence of any additional 
allegations, the motion is denied. 

Also, the Board notes that in the May 30, 1995 decision, the 
Board denied the claim of entitlement to an effective date 
prior to March 14, 1988, for the assignment of a 100 percent 
schedular evaluation for PTSD.  Reconsideration of this 
determination was denied in March 1996.  In November 1998 the 
Court affirmed the Board's May 1995 decision with respect to 
such matter.  The Board at that time did not enter a decision 
on the issue of whether CUE existed in the Board decision of 
March 20, 1987.  The Court remanded the outstanding issue of 
whether the March 20, 1987 decision contained CUE to the 
Board which has been addressed in the above paragraphs.  

The moving party also appears to request a revision of the 
Board's May 30, 1995 decision based on CUE.  The record shows 
that the moving party was provided a copy of the pertinent 
regulations regarding motions of CUE in Board decisions and 
afforded an opportunity to submit pleadings in support of 
such motion. 

The Board notes that motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice codified at 38 C.F.R. 
§§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1400(b)(1), all 
final decisions of the Board are subject to review on the 
basis of an allegation of CUE, except those that have been 
appealed to and decided by a Court of competent jurisdiction.  
(Emphasis added.)  In plain language, this means that once 
the Board's decision of May 30, 1995 was subject to review on 
appeal by the Court, there is no legal entitlement to review 
of the Board's decision on the basis of CUE.  Accordingly, 
the motion is denied.


ORDER

There was no CUE in the decision of March 20 1987, wherein 
the Board granted entitlement to an increased evaluation of 
50 percent for PTSD effective November, 18, 1983, and denied 
entitlement to a disability rating greater than 50 percent 
for PTSD, and entitlement to a TDIU, and, accordingly, the 
motion that such decision should be revised or reversed is 
denied.  

The motion for revision of the May 30, 1995 Board decision on 
the grounds of CUE is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


 


